Case 1-Lo-Ol102-ess Doc lo Filed OL/Os/ly Entered O1/lLOs/19 Lolegics

 

a rar SLATES TRA weaerrt
UNITED STATES BANE RUPTCY COURT
TE erTpir
EAS Rant BOE, DISTRICT OF NEW YORE
ar
=

 

  

40 19
§N09 ADLany
Wes T9

i
Lb

 

 

action, and I reanectfnily submit this affirmation
ra g

      

52. Tam the plaintiff in this y mm
“Motion To Dismiss” dated November 71 9018 made hy Nicole M.
Ami Alexandra R. Heany.

 

have personal knowiedge of facts which bear on this motion.
— mse

= foe <A oA SYessele ene? Afecesdo., & aescc: Bit et Ht
~. LPO UCRIUIREEE & MAEMSLAE £R, FLED Gd PASTE FS. ia uy LHLICU LU DROVES LL
2

at fee

fificaies of Merti im

1

le ie Fn
eeawr aks
.
55. Plam
a ame
a sce

wg fe

@
oi

 

 

 
Case 1t-Llo-O1l102-e€SS Doc lo Filed Ul/osils entered OL/10/1ly Loiczyizo

Poiowy, }

 

egations b brought betore ie COURT by

voluntary petition of the Plainnif who cites 1] USC 352(a\(6) in the amended complaint in
1 of the Defendant's affirmative defense shill entidling this court to review of the

 

£2 Sf toarse até &

& & a ot es Season ck $@ Beas zaccBenew
STERIC OF UG Di OTOURL GCIOTS HY VOR ary petition.
2

i
siting of 11 362 ({aX(6) paragraph 12 of Defendant’s affirmative

wi
a

   

 

mee
ant
Bo
ar

@

 

powt “ee

eis O17 that is the cause of the a action ‘presented ‘before the Court vet

Alenuladass aetlere desing the Piefendentte antic: tte metienda: me orertites! meerleaeler te
CHOW ISGRS OPGSIS GORY Ui LASISMGAR § ouch in is SHLICTY 25 SUGTEIOG PTSVIGUSIY 16
tied 2 aaitd os
the Court in Plaintiff's exhibits of evidence.
61, Plaintiff denies pen 16 af Niafandantic afMemetiva defences i ih so week that Blaintifs
we OR 2a Gost “ee stage eye f f@e ee ke tF eM. oe BR SPEF SRALD EES BAmese

 
  

   

      

    
  

 
    

Ci at all means to settlement of a
mp oloy d by cation by Defendant Wells
ton a fixed rate inan that was no er verified or
i BS ah alCUTaLS Geni in which the Pia

& sinks affirms paragraph 15 of Defendant fis : ; in part that it has
ed a possessory interest in the morigagéd properi inti, olds 2 amechanic’s lien
odial care, maintenance and improvements uv i property and seeks as

x ‘the orininel dake nf C904 AOA:

Sh isd GeeeSeas LEE UR ere SL,

ra Poa

63. The Plaintiff agrees to settle for the full reimbursement of mortgaged payments made to the
origin nal creditor by the Plaintiff before transfer of assionment to W alls a Peron Rank N. A.

  

7

. Plainly agrees with paragraph ni7 7 of Defendant’s affirmati e defen nses as Defendant affirms
that Plaintifi’s actions were in response to Defendant’s motion’s $ as counsel to $
Banka after Plaintiff's nutice of bankrupicy had previously been submit: ied in the Supreme Court

we
of,

Signed pursuant fe Rule § Gli, "ARE 2 c
*

 
Case t-Llo-OQl102-ess Doc lo Filed OL/Os/Ly Entered O1/lOs/19 lolegics

 

ae wet tee als i. fae see ; og Rd
66. Plaintiff denies paragranh 18 of Defendant’s affirmative defenses im that Defendant's
2.2 wert et aes az = i. oe ae. ee Sie t= oe a

7 of Defendant’ g alninmative defenses

Piaf’ s motion referenced in paragraph i
actions violate the order expressing that all action to collect, assess, recover or respond to |
ie by the Plaintiff mu at he made ta the United States Rankn infey Court. |

 

 

: es ¢ 2
eS, eure Seen te a EF Face sewtiawataa ds Fae isda a PS ae. ae
GHicr THUGI 45 Tey 06 Branca OY Us Loum,

 

 

 

 

“ye fA
a #
af
_idhagtton Liter,
Signed pursuant ef Della O24 itm 4.20 frean Aazin: ©
Be pe gene 3, AR Se hene ae arae Wel Satay 6 MitanyEa? Bere
a 242-06 Gh Ave Ant 1-F

 
